Citation Nr: 0802766	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-20 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to an increased evaluation for right hammer 
toes, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for left hammer 
toes, currently evaluated as 10 percent disabling.

5.  Entitlement to an initial evaluation in excess of 20 
percent for Diabetes Mellitus (DM), Type II.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from August 1971 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Philadelphia, Pennsylvania, and a July 2006 rating 
determination of the Boston, Massachusetts, RO.  The Boston, 
RO currently has jurisdiction.  

The July 2006 rating determination granted service connected 
for DM, Type II and assigned a 20 percent disability 
evaluation.  The January 2004 rating determination addressed 
all the other issues on appeal.  

In December 2006, the veteran testified at a hearing at the 
RO before the undersigned.  

At his December 2007 hearing, the veteran also raised the 
issues of entitlement to service connection for hand and 
shoulder disabilities resulting from injuries sustained from 
falls, to include as secondary to his service-connected DM 
and hammertoes.  His testimony also raised the issue of 
entitlement to a total rating for compensation based on 
individual unemployability.  As these issues have not yet 
been adjudicated, they are referred to the agency of original 
jurisdiction for appropriate action.  

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The veteran's reports of a constinuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran underwent an examination for VA in September 
2003.  The examiner did not report any history with regard to 
the veteran's low back disorder, but concluded that "for the 
claimant's claimed condition of LOWER BACK CONDTION, 
SECONDARY TO FOOT CONDITIONS, the diagnosis is low back 
sprain with decreased range of motion." (capitalization in 
the original).  This diagnosis provides competent evidence 
that a current back disability may be related to a service 
connected disability.  It is unclear whether the examiner 
intended to express an opinion as to the etiology of the back 
disability.  An examination is needed so that an informed 
medical opinion can be obtained.

With regard to the issues of increased evaluations for right 
and left hammer toes and DM Type II, the Board notes that the 
veteran, at his December 2007 hearing, indicated that these 
disabilities had progressively worsened over the past year.  
He stated that his hammer toes were now causing him to lose 
his balance and that they had begun to curl up on him.  He 
also noted that he was no longer able to bend his toes as a 
result of the pain he was experiencing.

With regard to the issue of an increased evaluation for DM, 
the Board notes that the veteran has reported a worsening of 
his condition.  He has further indicated that he performs 
little if no activity as a result of his DM.  The veteran has 
also testified that he has been told that his current eye 
disorder is as a result of his service-connected DM.  

VA is obliged to afford a veteran a contemporaneous 
examination where there is evidence of an increase in the 
severity of the disability.  VAOPGCPREC 11-95 (1995).  The 
veteran is competent to provide an opinion that his 
disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The last examination afforded the veteran 
occurred as it relates to his hammer toes was in October 
2003.  The last examination afforded the veteran as it 
relates to his DM was in March 2006.  An additional VA 
examination to determine the extent of any current DM or 
hammer toes is warranted. 

The Board does note that an increased rating under DC 5282 is 
not possible in this case, as the veteran is already rated at 
10 percent for each foot, which is the highest rating 
available.  However, an increased evaluation may be warranted 
under DC 5284 depending on the severity of the veteran's foot 
disorder.  The veteran has testified that the symptomatology 
associated with his hammer toes is severe and causes constant 
pain.  

With regard to the issue of service connection for a 
bilateral leg disorder, as noted above, service connection 
was granted for DM in July 2006.  At his December 2007 
hearing, the veteran indicated that he had been told by a VA 
physician that he had peripheral neuropathy of the lower 
extremities.  Based upon the grant of service connection for 
DM and the veteran's testimony, an additional VA examination 
is warranted to determine the nature and etiology of any 
current lower extremity disorder, to include whether it is 
caused or aggravated by the veteran's now service-connected 
DM.  

At his December 2007 hearing, the veteran also reported 
having recently received treatment for his claim disorders at 
Harvard Vanguard Medical Associates.  It does not appear that 
these recent treatment records have been obtained in 
conjunction with the veteran's claim.  

Accordingly, the case is REMANDED for the following action:

1.  Take the necessary steps to obtain 
copies of all treatment records of the 
veteran from Harvard Vanguard Medical 
Associates, 291 Independence Drive, West 
Roxbury, Massachusetts, from February 
2006 to the present.  

2.  Ask the veteran to submit a statement 
from the VA doctor who told him that he 
had peripheral neuropathy related to 
diabetes mellitus; or to provide the name 
and location of the doctor so that VA 
could request that the doctor provide a 
statement to that effect.  If the veteran 
provides the necessary information and 
requests that VA obtain such a statement, 
contact the doctor and ask that he 
provide the opinion.

3.  Schedule the veteran for a VA 
examination to ascertain the current 
severity of his diabetes mellitus.  The 
claims file must be made available to the 
examiner for a review of the veteran's 
pertinent medical history.  All necessary 
diagnostic testing and evaluation should 
be performed.

All clinical manifestations of the 
diabetes mellitus, including symptoms and 
resulting complications, should be 
indicated.  The examiner should 
specifically comment on whether the 
veteran requires insulin, oral 
medication, restricted diet, regulation 
of activity, or hospitalization for 
hypoglycemic reactions or ketoacidosis.  
The examiner should comment, as well, on 
whether maintenance of the veteran's 
diabetes mellitus requires regular visits 
to a diabetic care provider, and if so, 
the regularity with which those visits 
are necessary.  The examiner should 
provide a compete rationale for his/her 
findings.

4.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
bilateral hammer toes.  The claims folder 
must be made available to the examiner 
prior to the examination, and the 
examiner should acknowledge such review 
in the examination report.  All indicated 
studies should be performed and all 
manifestations of current disability 
should be described in detail.  The 
examiner should provide an assessment as 
to whether the overall foot impairment 
attributable to each service-connected 
disability is best characterized as mild, 
moderate, moderately severe, or severe.  
The examiner should also indicate the 
degree of additional disability caused by 
functional losses, such as pain, weakened 
movement, excess fatigability, or 
incoordination of the feet.

5.  Schedule the veteran for a VA 
examination to determine the nature and 
etiology of any current bilateral leg 
disorder, including peripheral 
neuropathy.  All indicated tests and 
studies should be performed and all 
findings should be reported in detail.  
The claim folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
any current leg disorder found is related 
to the veteran's period of service.  If 
not, is it at least as likely as not that 
any current leg disorder is caused or 
aggravated by the veteran's service-
connected hammer toes or DM?  Complete 
detailed rationale is requested for each 
opinion that is rendered.  

6.  Schedule the veteran for a VA 
examination to determine the etiology of 
any current back disability.  The 
examiner should review the claims folder 
and note such review in the examination 
report or in an addendum to the report.  
The examiner should opine as to whether 
any current back disability, as likely as 
not (50 percent probability or more) the 
result of a disease or injury in service, 
the proximate result of a service 
connected disease or injury, or is 
aggravated (permanently worsened) by a 
service connected disease or disability.

The examiner should provide a rationale 
for the opinions.

7.  After completion of the above, if any 
of the claims is not fully granted, issue 
a supplemental statement of the case, 
before returning the case to the Board, 
if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




